PER CURIAM.
We affirm appellant’s conviction and sentence. He claims prosecutorial misconduct in closing argument when the prosecutor referred to the defendant several times as having lied. The objection was not preserved, but even so, the prosecutor’s comments were not improper. See Craig v. State, 510 So.2d 857, 865 (Fla.1987) (“When counsel refers to a witness or a defendant as being a ‘liar,’ and it is understood from the context that the charge is made with reference to testimony given by the person thus characterized, the prosecutor is merely submitting to the jury a conclusion that he is arguing can be drawn from the evidence.”). Not only was it a permissible inference that defendant had lied in his testimony, but it could also be inferred that he had lied to his supervisors on the evening of the incident regarding his actions, all of which was corroborated by the testimony of other witnesses.
WARNER, POLEN and DAMOORGIAN, JJ., concur.